FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 16/661,868 (“‘868”) for U.S. Patent No. 9,797,980 (“‘980”).
This is a Final Office Action in response to Applicant’s response filed November 11, 2021.
Claims 1, 6-10, 14-15, 21-25, 29-31, 40, 54, and 63 have been amended.
	Claims 1-78 are pending.

Reason for Reissue
	This is a broadening reissue based on the Reissue Declaration by Inventor (“Reissue Dec by Inventor”) filed October 23, 2019, which says,
“Applicant seeks to broaden and clarify, for example, computer correlation language in independent Claim 1 in Claim 45, Claim 36 in Claim 59, and Claim 41 in Claim 63.
Further, Applicant seeks to broaden and clarify the mount unit language in independent Claim 16 in Claim 51.
In addition, Applicant seeks to eliminate a USPTO error in its priority statement.”





Response to Amendments and Arguments
	Specification
Applicant’s amendment to the specification is sufficient to overcome the previous specification issues.
Drawings
While the amendment to the drawings corrects the previous issue by adding the missing identification of the aperture, 320, the amendment is not in compliance with the requirement for corrected drawings.  Pursuant to 37 CFR 1.121(d), each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet.”  Accordingly, the sheet submitted November 11, 2021 with Figs. 3 and 4 should be labeled “Replacement Sheet” in the top margin.
35 USC § 112
The amendments to the claims are sufficient to overcome the previous 35 USC § 112 issues; therefore, they are withdrawn.
Double Patenting
The Terminal Disclaimer filed November 11, 2021 is sufficient to overcome the previously set forth obviousness-type double patenting rejection; therefore, the rejection is withdrawn.
102
In light of the claim amendments adding disposed at least partially in a rigid mount unit, Examiner has updated the rejection of claims 40 and 63 to a 35 USC §103.  Examiner further notes that she disagrees with Applicant’s arguments that rigid means Id. at p. 27).  Rather, rigid means firm or inflexible in structure.  So a rigid structure can still move about an axis, for example.  Nonetheless, the updated rejection addresses this limitation.

Drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Terminal Disclaimer
The terminal disclaimer filed on November 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 7,725,258 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 45-78 are objected to for failing to comply with 37 CFR 1.173.  
Pursuant to 37 CFR 1.173(g), all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.  In other words, claims 45-78 should be fully underlined since they are new claims relative to the patent as of the date of filing of the reissue application even though they have been previously presented.  The underlining should not be relative to the previous claim amendments.  However, Examiner does appreciate and find helpful, the markings showing amendments to the claims relative to the previous claim amendments, which can be provided in Applicant’s Remarks or an Appendix (where they do not have to comply with 37 CFR 1.173) and not be part of the official claim listing (which does have to comply with 37 CFR 1.173).
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2003/0198364 to Yonover et al. (“Yonover”) and U.S. Pat. No. 6,839,972 to Jackson et al. (“Jackson”).

As per claims 40 and 63, Yonover discloses a system for generating an image of a surface, comprising: 

    PNG
    media_image1.png
    678
    685
    media_image1.png
    Greyscale

a global position receiver/antenna (¶ 24; item 10 in Fig. 1);
a first imaging sensor adapted to view a surface and disposed at least partially in a rigid mount unit (¶¶ 24-25, “The apparatus R comprises a digital multi-spectral camera 2, which is scanned across the flight path of a search and rescue aircraft by a scanner 4. The scanner 4 allows for a larger sweep width… The camera 2 can record aerial images in a broad swath depending on the arrangement of the camera lenses, orientation and ability to move or scan as they record images.”  items 2 and 4 in Fig. 1; ¶ 60, “Referring to FIG. 7C, the motor 46 is applied to the entire camera/mirror assembly mount to stabilize the assembly for yaw, pitch and roll.” ¶ 65, “The apparatus can be mounted to the exterior of an aircraft through a pod or on the interior of the aircraft using a transparent window for the camera lenses. The camera can also be directed in a forward looking orientation on an aircraft to notify pilots of approaching targets. The apparatus can also be mounted on boats to facilitate water-based search and rescue operations or mounted to land vehicles, fixed land stations, and spacecrafts 
wherein the first imaging sensor generates a first image area comprising a first data array of pixels (¶¶ 26-28, “In TDI the single linear array is replaced with an array of dimensions MxN, where N is the cross-track direction and M is the along-track direction… A two dimensional array is analogous to a piece of film in a camera on which an image is recorded.”),
wherein the first data array of pixels is at least two dimensional (¶ 25, “The focal planes of the camera 2 can be either a two-dimensional detector array for framing camera imaging; a rectangular (one dimensional) linear array for linear scanning and with multiple linear stages for time-delay-integrate (TDI) imaging; or a point detector for spot scanning of the search area.”  ¶ 26-28, “In TDI the single linear array is replaced with an array of dimensions MxN, where N is the cross-track direction and M is the along-track direction… A two dimensional array is analogous to a piece of film in a camera on which an image is recorded.”); and 
a computer connected to the global position receiver and the first imaging sensor, wherein a calculated longitude value and a calculated latitude value are generated for at least one pixel in the first data array of pixels based on input from the global position receiver (¶ 24, “The digital imagery output of the camera is sent to a computer 6 programmed to search for specific target characteristics and to sound an alarm device 8 when there is detection. A GPS device 10, preferably from the aircraft's GPS system, provides a GPS signal to the computer 8 to mark the absolute coordinates in longitude and latitude location of the detected object when the alarm was received.”  
To the extent that Yonover is not viewed as disclosing a rigid mount, Jackson discloses a camera mounted to a rigid mount (5:21-25, “The left measurement module 2 comprises a left alignment camera 10L and a calibration camera 20. Left alignment camera 10L faces the vehicle and views the left side alignment targets 80a, 80b along axis 42. Alignment camera 10L is rigidly mounted to left rigid mount 12.” Fig. 1A).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yonover to have the imaging sensor disposed at least partially in a rigid mount unit since Yonover already discloses the need for the camera to be mounted on various vehicle types and further, since doing so would aid in the stabilization of the camera, which has been expressed as a need in Yonover (¶ 60).

Allowable Subject Matter
Claims 1-39, 41-62, and 67-78 are allowable over the prior art pending overcoming any applicable rejections noted above.  None of the prior art, alone or in combination, discloses, inter alia, the following:
As per claims 1-30, 36-39, 41-42, 45-50, 59-62 and 67-78:
a global positioning receiver;

a rigid mount unit having at least two imaging sensors,
wherein the first imaging sensor generates a first image area comprising a first data array of pixels and the second imaging sensor generates a second image area comprising a second data array of pixels,
wherein the first and second imaging sensors are offset to have a first image overlap area in the target area,
wherein the first sensors image data bisects the second sensors image data in the first image overlap area; and
a computer in communication with the global positioning receiver, the first imaging sensor, and the second imaging sensor; correlating at least a portion of the image areas from the first imaging sensor and the second imaging sensor to a portion of the target area based on input from the global positioning receiver.
As per claims 31-35 and 54-58:
performing an initial calibration of the imaging sensors comprising:
determining the position of an AMU selected from the group consisting of a gyroscope, an IMU, and a GPS;
determining the position of a first imaging sensor within a rigid mount unit relative to the AMU;
determining the position of a second imaging sensor within the rigid mount unit relative to the AMU;
calibrating the first imaging sensor against a target area and determining a boresight angle of the first imaging sensor; and

calibrating the one or more subsequent imaging sensors using the boresight angle of the first imaging sensor; and
using oversampling techniques to update at least one initial calibration parameter of the first imaging sensor against a target area and the boresight angle of the first imaging sensor;
using oversampling techniques to update the position of one or more subsequent imaging sensors within the rigid mount unit relative to the first imaging sensor; and
updating at least one calibration parameter of one or more subsequent imaging sensors within the rigid mount using the updated boresight angle of the first imaging sensor.
As per claims 43-44 and 51-53:
a mount unit, having a first and second imaging sensors disposed within the mount unit, wherein the first imaging and second imaging sensors each have a focal axis passing through an aperture in the mount unit,
wherein the first imaging sensor generates a first image area comprising a first data array of pixels and the second imaging sensor generates a second image area comprising a second data array of pixels,
wherein the first and second data array of pixels is at least two dimensional.
Claims 64-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘980 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/C. Michelle Tarae/
Primary Examiner, Art Unit 3992


Conferees:

/RSD//ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992